DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a touch sensitive processing method applicable to a touch panel is provided, the touch panel comprises multiple first electrodes in parallel to a first axis and multiple second electrodes in parallel to a second axis, each of the first electrodes intersect with the second electrodes to form multiple sensing areas but they are not electrically coupled, the touch sensitive processing method comprising: generating N orthogonal pseudo random number (PN) codes, wherein each of the PN codes is constituted of M symbols, where M and N are positive integers larger than 1; generating N modified codes according to the N PN codes, respectively; transmitting driving signals modulated by the N modified PN codes via N of the multiple first electrodes, respectively, and sensing in a period of M symbols via the second electrodes to generate M one-dimensional sensing information arrays; calculating sums of each of corresponding elements of the M one- dimensional sensing information arrays corresponding to the second electrodes, respectively; determining whether each of the sums is in a range; and recording the M one-dimensional sensing information arrays and the corresponding N first electrodes and the N PN codes in response to that at least one of the sums is determined out of the range; in combination with the remaining language of independent claims 1, 7 or 15.
The closest prior art of record is Wu (US 2011/0042152). Wu discloses a sensing array having including a driving circuit a sensing circuit (para. 36). Wu further discloses wherein a driving signal of the driving circuit is modulated by a converted/modified PN code (para. 36, 36), wherein an LFSR is used to generate the PN codes (para. 37). Wu fails to disclose calculating sums of each of corresponding elements of the M one- dimensional sensing information arrays, determining whether each of the sums is in a range and recording the M one-dimensional sensing information arrays and the corresponding N first electrodes and the N PN codes in response to that at least one of the sums is determined out of the range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628